t c memo united_states tax_court basin electric power cooperative petitioner v commissioner of internal revenue respondent docket no filed date sue ann nelson and robert j stuart for petitioner reid m huey for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in petitioner’s federal_income_tax tax taxable_year deficiency dollar_figure big_number big_number big_number the issues remaining for decision are should the court sustain respondent’s determination that the expenditures at issue must be capitalized under sec_263 we hold that the court should should the court sustain respondent’s determination that the period over which the expenditures at issue must be amortized and deducted is the term of certain identical modified sale_and_leaseback agreements beginning with taxable_year and ending with taxable_year we hold that the court should findings_of_fact most of the facts have been stipulated and are so found petitioner had its principal office in bismarck north dakota at the time it filed the petition in this case during the years at issue petitioner’s principal business was the generation and transmission of electrical power to its member rural electrical systems located in an eight-state region of the upper midwest during the late-1970s through the mid- 1980s petitioner constructed new electrical power generating and 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure transmission facilities including the facilities at antelope valley station avs facilities the avs facilities consisted of a two-unit electric generat- ing station the first unit was placed_in_service in two phases on date and date the second unit avs unit ii was placed_in_service on date the total cost of constructing the avs facilities was approximately dollar_figure billion the avs facilities included pollution_control_facilities certain portions of which related solely to the avs unit ii avs unit ii pollution_control_facilities the construction of the avs unit ii pollution_control_facilities was largely financed through certain tax-exempt_bonds issued by mercer county north dakota mercer county in order to effect that financing mercer county executed a document effective as of date entitled trust_indenture bond indenture agreement pursuant to the bond indenture agreement mercer county issued the pollution control revenue bonds series tax-exempt_bonds in the aggregate amount of dollar_figure the tax-exempt_bonds had an interest rate of percent were payable semiannually on june and december and matured on date mercer county had the right to redeem the tax-exempt_bonds prior to maturity but not before date if mercer county were to redeem the tax-exempt_bonds between date and date the redemption price was to include a percent or dollar_figure premium over the stated aggregate principal_amount of such bonds on date mercer county and petitioner entered into an agreement entitled lease and sublease which was effective as of date lease and sublease pursuant to the lease and sublease petitioner agreed to lease the avs unit ii pollution_control_facilities to mercer county and mercer county agreed to pay dollar_figure to peti- tioner as rent at the beginning of the term of that lease pursuant to the lease and sublease mercer county agreed to sublease the avs unit ii pollution_control_facilities to peti- tioner and petitioner agreed to pay to mercer county as rent an amount of money sufficient to pay when due the principal of and premium if any and interest on the tax-exempt_bonds in funds available at such times to make all payments when due on the bonds we shall refer to the amounts that petitioner was obligated to pay to mercer county under the lease and sublease as the sublease rent petitioner agreed to and did issue a promissory note basin electric note to evidence its obligation to mercer county to pay the sublease rent at the time petitioner and mercer county entered into the lease and sublease petitioner intended to transfer by sale or otherwise its interest in the avs unit ii to one or more transferees and to lease the avs unit ii back from such trans- feree s in this connection the lease and sublease allowed petitioner to sell convey assign or otherwise transfer to one or more transferees a percentage undivided_interest in the avs unit ii provided that inter alia any such transferee assume a portion of petitioner’s obligation to pay the sublease rent ie to make payments when due of interest and principal on the tax-exempt_bonds which was proportionate to the percentage undivided_interest in the avs unit ii that such transferee acquired from petitioner pursuant to the lease and sublease if petitioner were to transfer in the aggregate percent of its interest in the avs unit ii petitioner was to be released from its obligations under the lease and sublease and the basin electric note each of six unrelated entities owner participants wanted to and did acquire from and lease back to petitioner a percent- age undivided_interest in the avs unit ii those entities acquired in the aggregate percent of petitioner’s interest in that unit and petitioner was released from its obligations under the lease and sublease in order to effect each acquisition and leaseback on date each of the six unrelated entities inter alia established a grantor_trust grantor_trust which was materially identical to each of the other five grantor trusts the initial trustee trustee of each of the six grantor trusts was the connecticut bank and trust company national association connecticut bank thereafter state street bank trust company succeeded connecticut bank as the trustee of each of such grantor trusts the trustee of each grantor_trust entered into various interrelated and interdependent agreements with petitioner each of which was dated as of date we shall refer to all the various interrelated and interdependent agreements that petitioner and the trustee of each grantor_trust entered into as the sale_and_leaseback or the sale_and_leaseback agreement pursuant to all six of the sale_and_leaseback 2the initial six owner participants and the respective percentage undivided ownership interests in the avs unit ii that they acquired from petitioner were owner participant percentage undivided_interest first chicago leasing corporation dart kraft financial_corporation beatrice financial services inc j c penney company inc saks company chrysler financial_corporation 3although the trustee of each of the grantor trusts was a party to each sale_and_leaseback agreement each owner participant was the real party in interest to such agreement unless otherwise indicated we shall for convenience when dis- cussing the sale_and_leaseback agreement s refer to the owner participant s and not to the trustee continued agreements petitioner sold to and leased back from the trustee of the six grantor trusts in the aggregate petitioner’s entire_interest in avs unit ii including the avs unit ii pollution_control_facilities the lease and sublease the bond indenture agree- ment the tax-exempt_bonds and the sale_and_leaseback agreements were agreements reflecting an integrated_plan of interrelated and interdependent transactions or steps each of those transactions or steps was necessary in order to effectuate petitioner’s objective of transferring by sale or otherwise the avs unit ii to one or more transferees and leasing that unit back from such transferee s under the sale_and_leaseback part of the total consid- eration that the owner participant provided to petitioner to acquire a percentage undivided_interest in the avs unit ii consisted of the owner participant’s assumption of that portion of petitioner’s obligation to pay the sublease rent ie to make payments when due of interest and principal on the tax-exempt_bonds which was proportionate to the percentage continued each sale_and_leaseback agreement that petitioner and the owner participant entered into was materially identical to each of the other five sale_and_leaseback agreements unless otherwise indicated we shall for convenience refer only to the sale_and_leaseback or the sale_and_leaseback agreement and the owner participant however any such refer- ences pertain to all six sale_and_leaseback agreements and all six owner participants undivided_interest in the avs unit ii that such owner participant acquired from petitioner the owner participants assumed in the aggregate percent of petitioner’s obligation to mercer county to pay the sublease rent each owner participant agreed to and did issue a promissory note series b secured note to evidence its obligation to pay that portion of the sublease rent that it assumed when it acquired from petitioner its per- centage undivided_interest in the avs unit ii as a result pursuant to the lease and sublease petitioner was dis- charged from its obligation under the basin electric note and the owner participants became the obligors under the tax-exempt_bonds under the sale_and_leaseback the owner participant leased to petitioner its percentage undivided_interest in the avs unit ii for a term that began on date and that was to end on date petitioner had the right to extend that lease_term for each of two five-year terms the sale_and_leaseback required petitioner to pay a variable amount of money as rent basic rent semiannually on june and december with respect to that variable amount of basic rent the sale_and_leaseback provided 4the amount of basic rent agreed to was a fixed amount set forth in a schedule to the sale_and_leaseback plus or minus an amount calculated by reference to certain specified interest rates set forth in another schedule to the sale_and_leaseback notwithstanding any other provision of the sale_and_leaseback the amount of basic rent payable by petitioner on each basic rent payment_date shall be at least equal to the aggregate amount of principal and interest payable on all notes then outstanding we shall refer to the minimum amount of basic rent payable by petitioner under the above-quoted provision of the sale_and_leaseback as the minimum annual basic rent the notes referred to in the above-quoted provision of the sale_and_leaseback included the series b secured note which evidenced the owner participant’s obligation to pay that portion of peti- tioner’s obligation to pay the sublease rent ie to make payments when due of interest and principal on the tax- exempt bonds which was proportionate to the percentage undivided_interest that such owner participant acquired from petitioner under the sale_and_leaseback the minimum annual basic rent was to be adjusted if inter alia mercer county refinanced the tax-exempt_bonds the sale_and_leaseback did not contain a provision under which petitioner had the right to request a refinancing of the tax-exempt_bonds however each owner participant had the right under the bond inden- ture to require mercer county to redeem those bonds it was petitioner’s practice to examine and consider ways to reduce its operating_expenses including its lease expenses in late petitioner focused on its rent obligations under the sale_and_leaseback which were based in substantial part on the interest rates extant in when mercer county issued the tax-exempt_bonds and not on interest rates for tax-exempt_bonds issued in specifically on or about date petitioner initiated a study refinancing study regarding the benefits that it would derive in the event of a modification of the sale_and_leaseback which would require calculation of the minimum annual basic rent payable by petitioner on the basis of the annual debt service of newly issued tax-exempt_bonds bearing the interest rate for such bonds extant at that time by date when petitioner’s board_of directors met to consider the results of the refinancing study interest rates on newly issued tax-exempt_bonds had declined dramatically to approximately percent from the percent rate extant in when mercer county issued the tax-exempt_bonds petitioner determined from the refinancing study that if the sale_and_leaseback were modified to require petitioner to pay minimum annual basic rent calculated by reference to tax-exempt_bonds issued in early its minimum annual basic rent obliga- tion would be decreased by approximately dollar_figure million conse- quently petitioner concluded that it would attempt to effect a modification of the sale_and_leaseback in order to achieve such a substantial reduction in its minimum annual basic rent obligation there were three significant hurdles that petitioner faced in achieving its objective of modifying the sale_and_leaseback in order to reduce substantially its minimum annual basic rent obligation first pursuant to the terms of the tax-exempt_bonds such bonds were not redeemable before date second the sale_and_leaseback did not allow petitioner to require mercer county to redeem the tax-exempt_bonds third although each owner participant had the right under the bond indenture to require mercer county to redeem those bonds petitioner did not have the right under the sale_and_leaseback to request that the owner participant exercise its right petitioner in consultation with its lease advisor morgan stanley developed a strategy to overcome the foregoing hurdles that strategy included petitioner’s offering certain inducements to each owner participant and mercer county in order to persuade them to agree to the modification of the sale_and_leaseback and the concomitant refinancing of the tax-exempt_bonds thus petitioner offered to exercise its option under the sale_and_leaseback to elect to extend for five years the term of the lease and to pay the costs associated with modifying the sale_and_leaseback and effecting the concomi- tant refinancing of the tax-exempt_bonds petitioner’s strategy to overcome the hurdles that it faced in achieving its objective of modifying the sale_and_leaseback was successful and petitioner the owner participants and mercer county agreed to take the steps necessary to modify and enhance5 the sale_and_leaseback which included the concomitant refinancing of the tax-exempt_bonds in order to achieve a substantial rent reduction for petitioner specifi- cally they agreed to certain modifications amendments to the sale_and_leaseback and to the concomitant transactions necessary to achieve that objective on or about date petitioner and each owner participant6 modified effective as of date the various agreements that comprised the sale_and_leaseback we shall refer to the sale_and_leaseback as modified by the amendments as the modified sale_and_leaseback or the 5our use of the word enhance with respect to the sale_and_leaseback agreements means that the modifications to such agreements discussed below resulted in petitioner’s having a minimum annual basic rent obligation under such agreements as modified that was significantly more favorable to petitioner than its minimum annual basic rent obligation under the sale_and_leaseback agreements 6on date first chicago leasing corporation gelco corporation arbella leasing corporation j c penney company inc batus retail services inc and chrysler financial corpo- ration were the entities that owned respectively the grantor trusts which held the respective percentage undivided interests in the avs unit ii on behalf of such entities we shall for convenience continue to use the terms owner participant or owner participants when referring to one or more of those entities modified sale_and_leaseback agreement under the modified sale_and_leaseback petitioner agreed to and did exercise its right under the sale_and_leaseback to elect a five-year extension of the term of the lease8 and pay the reasonable costs incurred by the owner participant and mercer county in refinancing the tax-exempt_bonds with respect to petitioner’s agreement to pay such reasonable costs the modified sale_and_leaseback provided in pertinent part any bond_premium and accrued interest in respect of a redemption permitted by the modified sale_and_leaseback shall be paid_by the lessee peti- tioner the lessee shall pay or shall reim- burse the owner participant the owner trustee the county the bank the funding corp and the indenture trustee for all out-of-pocket costs and expenses paid to unrelated third parties at arm’s length in- cluding counsel fees investment banking fees fees of financial advisors underwriting fees incurred by any of such parties in connection with any refunding or attempted refunding permitted by or requested pursu- ant to the modified sale_and_leaseback the lessee shall also pay to the owner partici- pant as additional supplemental rent a tax gross-up payment in addition pursuant to all six modified sale_and_leaseback 7the amendments to each sale_and_leaseback were materially identical unless otherwise indicated we shall for convenience refer to the amendments and the modified sale_and_leaseback however any such references pertain to the amendments to all six sale_and_leaseback agreements and all six modified sale_and_leaseback agreements 8petitioner and the owner participant agreed in the modified sale_and_leaseback that petitioner was to pay to the owner participant semiannual rent of at least dollar_figure during the five- year extension of the term of the sale_and_leaseback agreements petitioner agreed to and did share with all the owner participants percent in the aggregate of the annual interest savings attributable to the refinancing of the tax- exempt bonds after petitioner recouped through a reduction in its minimum annual basic rent obligation its payment of the costs associated with modifying the sale_and_leaseback and effecting the concomitant refinancing of the tax-exempt_bonds the amendments to the sale_and_leaseback agree- ments and the concomitant refinancing of the tax-exempt_bonds which was achieved through the redemption of those bonds and the issuance of new tax-exempt_bonds were interrelated and interdependent transactions or steps in an integrated_plan to 9pursuant to all the modified sale_and_leaseback agree- ments petitioner’s minimum annual basic rent was reduced by an amount equal to percent of the annual interest savings attributable to refinancing the tax-exempt_bonds until petitioner recouped its payment of the costs plus dollar_figure percent interest associated with modifying the sale_and_leaseback agreements and effecting the concomitant refinancing of the tax-exempt_bonds and percent of such amount thereafter in effect petitioner recouped in and through a reduction in its minimum annual basic rent obligation equal to percent of the annual interest savings attributable to refinancing the tax-exempt_bonds its payment of any reason- able costs incurred by the owner participants and mercer county in effecting such refinancing thereafter pursuant to all the modified sale_and_leaseback agreements petitioner agreed to and did pay to all the owner participants as part of its minimum annual basic rent inter alia percent in the aggre- gate of such annual interest savings in addition the minimum annual basic rent was decreased by a portion of the so-called tax gross-up payments discussed below plus dollar_figure percent interest achieve petitioner’s objective of modifying the sale_and_leaseback agreements in order to reduce substantially peti- tioner’s minimum annual basic rent obligation to the owner participants that integrated_plan required execution of not only the amendments but also other interrelated and interde- pendent agreements as discussed below the amendments detailed the refinancing of the tax-exempt_bonds which was to be accomplished through the issuance of new tax-exempt_bonds tax-exempt_bonds by mercer county in date in pertinent part as follows anticipated refunding of initial series b secured note with proceeds of refunding series b secured note lessee basin electric election to initiate refunding of initial series b secured note in accordance with sub sec_4 of the participation_agreement of the modified sale_and_leaseback the lessee has elected to request a refunding of the initial series b secured note evidencing the owner participant’s obli- gation to make payments of interest and principal on the tax-exempt_bonds with the proceeds of an additional note issued pursuant to sec_3_5 of the trust_indenture such refunding series b note will be purchased by the county mercer county with the proceeds of the sale of its mercer county north da- kota pollution control refunding revenue bonds series the refunding bonds ie the tax-exempt_bonds the refunding bonds will be sold pursuant to a forward purchase contract the refunding_bond purchase agreement between the county and morgan stanley co incorporated the date of execution of such refunding_bond purchase agreement hereinafter called the refund- ing bond sale date providing for the future delivery of refunding bonds on a date the refunding_bond deliv- ery date shortly after the first optional call date date for the tax-exempt_bonds on the refunding_bond delivery date i the county will issue the refunding bonds and purchase the refunding series b secured note from the owner trustee with the proceeds of the refunding bonds ii the owner trustee will prepay the initial series b secured note with the proceeds of the sale of the refunding series b secured note and supplemental rent paid_by the lessee iii the county will use the funds received from the owner trustee in respect of the prepayment of the initial series b secured notes to redeem the bonds the modified sale_and_leaseback detailed the calcula- tion of petitioner’s annual basic rent obligation in pertinent part as follows the amount of basic rent payable on each basic rent payment_date following such refinancing of the tax-exempt_bonds shall be reduced by the amount of bond_premium owner participant’s refunding transac- tion expenses and lessee’s petitioner’s refunding transaction expenses paid_by the lessee in connection with such refinancing and not previously taken into account in any adjustment to basic rent plus interest at the weighted average cost of capital dollar_figure percent compounded semi-annually on any such amounts paid_by the lessee from the date of payment by the lessee to the date of recovery through a reduction in basic rent pursuant to this clause after the lessee has recovered the amounts de- scribed in paragraph above the amount of basic rent payable on any basic rent payment_date following such refinancing shall be reduced by an amount equal to of the difference between the interest that would have been payable on such basic rent payment_date with respect to the prepaid series b secured note and the interest payable on such basic rent payment_date with respect to the series b refunding note as described in the foregoing excerpt from the modified sale_and_leaseback the amendments did not effect a reduc- tion in petitioner’s minimum annual basic rent obligation until the redemption of the tax-exempt_bonds and the issuance of the new tax-exempt_bonds ie the tax-exempt_bonds which occurred on january dollar_figure pursuant to the modified sale_and_leaseback in petitioner paid dollar_figure to morgan stanley for lease advisory fees associated with modifying the sale_and_leaseback and dollar_figure to mudge rose guthrie alexander ferdon mudge rose for legal services associated with modifying the sale_and_leaseback and as bond counsel for mercer county in the concomitant refinancing of the tax-exempt_bonds the modified sale_and_leaseback granted petitioner the right to request the owner participants to take reasonable actions to refinance the tax-exempt_bonds that modified sale_and_leaseback required the owner participants to cooperate in order to ensure that such refinancing was implementeddollar_figure 10the modified sale_and_leaseback changed the defini- tion of notes in the sale_and_leaseback to include the series b refunding note the series b refunding note evidenced the owner participant’s obligation to make payments on the tax-exempt_bonds and served a function in the modified sale_and_leaseback similar to the function served by the series b secured note in the sale_and_leaseback the series b refunding note was substituted in the modified sale_and_leaseback for the series b secured note in determining the minimum annual basic rent due from petitioner under the modified sale_and_leaseback after the tax-exempt_bonds were refinanced on date 11the modified sale_and_leaseback provided in pertinent part the lessee petitioner shall have the right at its option and upon prior written notice to the owner continued the amendments expressly stated that petitioner exer- cised its right to request that the owner participants take reasonable actions to refinance the tax-exempt_bonds each owner participant exercised its right under the bond inden- ture agreement to require mercer county to redeem the tax- exempt bonds pursuant to the plan detailed in the amendments mercer county executed a document entitled trust_indenture bond indenture agreement effective as of date which provided that in order to refinance the tax-exempt_bonds mercer county was to issue new tax-exempt_bonds ie the tax-exempt_bonds pursuant to the terms of that indenture agree- ment pursuant to that plan on date mercer county entered into a forward purchase contract forward purchase contract with morgan stanley pursuant to which morgan stanley continued participant to request the owner trustee to and upon any such request and instruction from the owner partic- ipant the owner trustee shall sic take such actions as are reasonably requested by the lessee for a refund- ing of the tax-exempt_bonds the lessee will provide the written notice contemplated by the first sentence of this sub sec_4 along with a description of any documents agreements and supplements or amendments to transaction documents contemplated by the preceding sentence not less than days prior to any proposed date for a refunding the owner participant agrees that during such day period it will cooperate in connection with the negoti- ation in good_faith of such documents agreements and supplements as are necessary to implement such refund- ing agreed to offer the tax-exempt_bonds for sale to the public pursuant to the modified sale_and_leaseback agreements in petitioner paid dollar_figure to morgan stanley for under- writing fees and dollar_figure to mudge rose for legal services associated with the forward purchase contract and dollar_figure in the aggregate to the owner participants for so-called tax gross-up payments required by those agreements on date the refinancing of the tax-exempt_bonds was effected by the simultaneous redemption of the tax-exempt_bonds and issuance of the tax-exempt_bonds the tax-exempt_bonds had an interest rate of percent were payable semiannually on june and december and matured on date because of the 2-percent interest rate on the tax-exempt_bonds the annual interest payment on those bonds was dollar_figure less than the annual interest payment that would have been due on the tax-exempt_bonds during each of the years and petitioner’s aggre- gate minimum annual basic rent obligation under the modified sale_and_leaseback agreements was reduced by percent of the interest savings attributable to the refinancing of the tax- exempt bonds ie by dollar_figure after and until date when the tax-exempt_bonds were to mature petitioner’s aggregate minimum annual basic rent obligation under the modified sale_and_leaseback agreements was reduced by inter alia percent of the interest savings attributable to such refinancing ie by dollar_figure pursuant to the modified sale_and_leaseback agreements in petitioner paid dollar_figure to mudge rose for services rendered as bond counsel and other legal services associated with the refinancing of the tax-exempt_bonds dollar_figure to sherman sterling for legal services associated with the refi- nancing of such bonds dollar_figure to bingham dana gould for legal services associated with representing the trustee during the refinancing of such bonds dollar_figure to first national bank of chicago for the redemption_premium due on the redemption of such bonds dollar_figure to morgan stanley for services associated with the issuance of the tax-exempt_bonds and dollar_figure to arthur andersen for a comfort letter associated with the issuance of such bonds petitioner paid the expenditures described above in order to modify and enhance the sale_and_leaseback agreements so that petitioner’s aggregate minimum annual basic rent obligation under those modified agreements would be substantially less than its minimum annual basic rent obligation under the sale_and_leaseback agreements in forms u s_corporation income_tax return for the taxable years indicated petitioner deducted the following 12see supra note amounts with respect to its payment in and of the expenditures described above expenditures at issue relating to the amendments to the sale_and_leaseback agreements and the concomitant refinancing of the tax-exempt_bonds taxable_year amount dollar_figure dollar_figure dollar_figure the amount deducted for is the amount of petitioner’s expenditures during that year relating to the amendments to the sale_and_leaseback agreements and the concomitant refinancing of the tax-exempt_bonds reduced by dollar_figure which represented petitioner’s accrual of certain costs for a taxable_year not at issue the record does not explain the nature of such costs or why such a reduction of petitioner’s expenditures was made but the parties agree that the expendi- tures at issue for total dollar_figure respondent issued a notice_of_deficiency notice to peti- tioner for its taxable years and in that notice respondent determined that the expenditures at issue must be capitalized and amortized and deducted over the term of the modified sale_and_leaseback beginning with taxable_year and ending with taxable_year consequently respondent further determined in the notice that petitioner is entitled to a deduction of dollar_figure for each of its taxable years and opinion petitioner bears the burden of proving that the determina- tions in the notice that remain at issue are erroneous see rule a 503_us_79 290_us_111 deductions are strictly a matter of legislative grace and petitioner bears the burden of proving that it is entitled to any deductions claimed indopco inc v commissioner supra sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose 308_us_488 ordinarily an expense is necessary if it is appropriate and helpful to the operation of the taxpayer's trade_or_business 383_us_687 83_tc_356 affd 777_f2d_662 11th cir sec_263 provides that no deduction shall be allowed for-- any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_263 denies a deduction under sec_162 when the amount_paid or incurred creates or enhances a separate and distinct asset see 403_us_345 224_f3d_874 8th cir affg in part and revg in part 112_tc_89 produces a significant benefit beyond the current taxable_year significant future_benefits see indopco inc v commis- sioner supra pincite wells fargo co and subs v commis- sioner supra pincite or is in connection with the acquisi- tion of a capital_asset 418_us_1 it is petitioner’s position that the expenditures at issue should be deducted under sec_162 and not capitalized under sec_263 in support of that position petitioner argues that it paid the expenditures at issue in order to reduce its future operating costs viz the future minimum annual basic rent that the sale_and_leaseback required petitioner to pay to the owner participants for_the_use_of the avs unit ii and that under 116_tc_211 and t j en101_tc_581 such expenditures are deductible under sec_162 it is respondent’s position that the expenditures at issue should be capitalized under sec_263 and not deducted under sec_162 in support of that position respondent argues that petitioner paid the expenditures at issue in order to modify and enhance a capital_asset viz the sale_and_leaseback and that under u s bancorp consol s111_tc_231 such expenditures must be capitalized the decisive distinctions between current expenses and capital expenditures ‘are those of degree and not of kind’ indopco inc v commissioner supra pincite quoting welch v helvering supra pincite with each individual case ‘ turning on its special facts ’ id quoting deputy v du pont supra pincite in the instant case the material facts on which we must determine whether the expenditures at issue should be capitalized are not in dispute under the sale_and_leaseback the amount of basic rent due from petitioner was dependent upon inter alia the amount of interest payable on the tax-exempt bondsdollar_figure the annual interest rate on the tax-exempt_bonds was percent and the annual amount of interest payable on such bonds was dollar_figure thus the sale_and_leaseback agreements required petitioner to pay in the aggregate at least dollar_figure per year in basic rent to the owner participants on or about date petitioner initiated a refinancing study regarding the benefits that it would derive in the event of a modification of the sale_and_leaseback which 13we have found that the lease and sublease the bond indenture agreement the tax-exempt_bonds and the sale_and_leaseback were agreements reflecting an integrated_plan of interrelated and interdependent transactions or steps each of those transactions or steps was necessary in order to effectu- ate petitioner’s objective of transferring by sale or otherwise the avs unit ii to one or more transferees and leasing that unit back from such transferee s 14the minimum annual basic rent payable by petitioner was equal to the principal and interest payable on the tax- exempt bonds would require calculation of the minimum annual basic rent payable by petitioner on the basis of the annual debt service of newly issued tax-exempt_bonds bearing the interest rate for such bonds extant at that time by date interest rates on newly issued tax-exempt_bonds had declined dramatically to approximately percent from the percent rate extant in when mercer county issued the tax-exempt_bonds petitioner determined from the refinancing study that if the sale_and_leaseback were modified to require petitioner to pay minimum annual basic rent calculated by reference to tax-exempt_bonds issued in early its minimum annual basic rent obliga- tion would be decreased by approximately dollar_figure million conse- quently petitioner concluded that it would attempt to effect a modification of the sale_and_leaseback in order to achieve such a substantial reduction in its minimum annual basic rent obligation there were three significant hurdles that petitioner faced in achieving its objective of modifying the sale_and_leaseback in order to reduce substantially its minimum annual basic rent obligation first pursuant to the terms of the tax-exempt_bonds such bonds were not redeemable before date second the sale_and_leaseback did not allow petitioner to require mercer county to redeem the tax-exempt_bonds third although each owner participant had the right under the bond indenture to require mercer county to redeem those bonds petitioner did not have the right under the sale_and_leaseback to request that the owner participant exercise its right petitioner developed a strategy to overcome the foregoing hurdles that strategy included petitioner’s offering certain inducements to each owner participant and mercer county in order to persuade them to agree to the modification of the sale_and_leaseback and the concomitant refinancing of the tax- exempt bonds thus petitioner offered to exercise its option under the sale_and_leaseback to elect to extend for five years the term of the lease and to pay the costs associ- ated with modifying the sale_and_leaseback and effecting the concomitant refinancing of the tax-exempt_bonds petitioner’s strategy to overcome the hurdles that it faced in achieving its objective of modifying the sale_and_leaseback was successful and petitioner the owner participants and mercer county agreed to take the steps necessary to modify and enhance the sale_and_leaseback which included the concomitant refinancing of the tax-exempt_bonds in order to achieve a substantial rent reduction for petitioner specifi- cally they agreed to the amendments to the sale_and_leaseback agreements and to the concomitant transactions neces- sary to achieve that objective on or about date petitioner and each owner participant modified effective as of date the various agreements that comprised the sale_and_leaseback under the modified sale_and_leaseback petitioner agreed to and did exercise its option under the sale_and_leaseback to elect a five-year extension of the term of the lease15 and pay the expenditures at issue with respect to petitioner’s agreement to pay the expenditures at issue the modified sale_and_leaseback provided in pertinent part any bond_premium and accrued interest in respect of a redemption permitted by the modified sale_and_leaseback shall be paid_by the lessee peti- tioner the lessee shall pay or shall reim- burse the owner participant the owner trustee the county the bank the funding corp and the indenture trustee for all out-of-pocket costs and expenses paid to unrelated third parties at arm’s length in- cluding counsel fees investment banking fees fees of financial advisors underwriting fees incurred by any of such parties in connection with any refunding or attempted refunding permitted by or requested pursu- ant to the modified sale_and_leaseback the lessee shall also pay to the owner partici- pant as additional supplemental rent a tax gross-up payment in addition pursuant to all six modified sale_and_leaseback agreements petitioner agreed to and did share with all the owner participants percent in the aggregate of the annual interest savings attributable to the refinancing of the tax- exempt bonds after petitioner recouped the expenditures at issue 15see supra note through a reduction in its minimum annual basic rent obliga- tiondollar_figure we have found that the amendments to the sale_and_leaseback agreements and the concomitant refinancing of the tax-exempt_bonds which was achieved through the redemption of those bonds and the issuance of the tax-exempt_bonds were interrelated and interdependent transactions or steps in an integrated_plan to achieve petitioner’s objective of modifying the sale_and_leaseback agreements in order to reduce sub- stantially petitioner’s minimum annual basic rent obligation to the owner participants that integrated_plan required execution of not only the amendments but also other interrelated and interdependent agreements including the bond indenture agreement and the forward purchase contract the amendments detailed the refinancing of the tax-exempt_bonds which was to be accomplished through the issuance of the tax-exempt_bonds by mercer county in date in pertinent part as follows anticipated refunding of initial series b secured note with proceeds of refunding series b secured note lessee basin electric election to initiate refunding of initial series b secured note in accordance with sub sec_4 of the participation_agreement of the modified sale_and_leaseback the lessee has elected to request a refunding of the initial series b secured note evidencing the owner participant’s obli- 16see supra note gation to make payments of interest and principal on the tax-exempt_bonds with the proceeds of an additional note issued pursuant to sec_3_5 of the trust_indenture such refunding series b note will be purchased by the county mercer county with the proceeds of the sale of its mercer county north da- kota pollution control refunding revenue bonds series the refunding bonds ie the tax-exempt_bonds the refunding bonds will be sold pursuant to a forward purchase contract the refunding_bond purchase agreement between the county and morgan stanley co incorporated the date of execution of such refunding_bond purchase agreement hereinafter called the refund- ing bond sale date providing for the future delivery of refunding bonds on a date the refunding_bond deliv- ery date shortly after the first optional call date date for the tax-exempt_bonds on the refunding_bond delivery date i the county will issue the refunding bonds and purchase the refunding series b secured note from the owner trustee with the proceeds of the refunding bonds ii the owner trustee will prepay the initial series b secured note with the proceeds of the sale of the refunding series b secured note and supplemental rent paid_by the lessee iii the county will use the funds received from the owner trustee in respect of the prepayment of the initial series b secured notes to redeem the bonds the modified sale_and_leaseback detailed the calcula- tion of petitioner’s annual basic rent obligation in pertinent part as follows the amount of basic rent payable on each basic rent payment_date following such refinancing of the tax-exempt_bonds shall be reduced by the amount of bond_premium owner participant’s refunding transac- tion expenses and lessee’s petitioner’s refunding transaction expenses paid_by the lessee in connection with such refinancing and not previously taken into account in any adjustment to basic rent plus interest at the weighted average cost of capital dollar_figure percent compounded semi-annually on any such amounts paid_by the lessee from the date of payment by the lessee to the date of recovery through a reduction in basic rent pursuant to this clause after the lessee has recovered the amounts de- scribed in paragraph above the amount of basic rent payable on any basic rent payment_date following such refinancing shall be reduced by an amount equal to of the difference between the interest that would have been payable on such basic rent payment_date with respect to the prepaid series b secured note and the interest payable on such basic rent payment_date with respect to the series b refunding note as described in the foregoing excerpt from the modified sale_and_leaseback the amendments did not effect a reduc- tion in petitioner’s minimum annual basic rent obligation until the redemption of the tax-exempt_bonds and the issuance of the new tax-exempt_bonds ie the tax-exempt_bonds which occurred on january dollar_figure the modified sale_and_leaseback granted petitioner the right to request the owner participants to take reasonable actions to refinance the tax-exempt_bonds that modified sale_and_leaseback required the owner participants to cooperate in order to ensure that such refinancing was implementeddollar_figure the amendments expressly stated that petitioner exer- cised its right to request that the owner participants take reasonable actions to refinance the tax-exempt bondsdollar_figure 17the modified sale_and_leaseback changed the defini- tion of notes in the sale_and_leaseback to include the series b refunding note see supra note 18see supra note 19in petitioner’s answering brief petitioner argues that at least certain of the expenditures at issue that it paid after continued each owner participant exercised its right under the bond indenture agreement to require mercer county to redeem the tax-exempt_bonds pursuant to the plan detailed in the amendments mercer county executed the bond indenture agreement effective as of date which provided that in order to refinance the tax-exempt_bonds mercer county was to issue new tax-exempt_bonds ie the tax-exempt_bonds pursuant to the terms of that indenture agreement pursuant to that plan on date mercer county entered into a forward purchase contract with morgan stanley pursuant to which morgan stanley agreed to offer the tax-exempt_bonds for sale to the public continued should not be capitalized because according to petitioner basin electric petitioner was under no obligation to refinance the tax-exempt_bonds the expendi- tures that basin electric would have avoided had it decided not to proceed with the refinancing totaled at least dollar_figure including the dollar_figure call_premium paid in relative to the redemption of the bonds citations and fn ref omitted on the record before us we reject petitioner’s argument the modified sale_and_leaseback granted petitioner the right to request a refinancing of the tax-exempt_bonds the amendments expressly stated that petitioner exercised that right once petitioner exercised that right the owner participants were obligated to cooperate in order to ensure that such refinancing was implemented and petitioner became obligated under the modified sale_and_leaseback to pay the costs associated with modifying the sale_and_leaseback and effecting the concomi- tant refinancing of the tax-exempt_bonds we must determine the tax treatment of the expenditures at issue based on the facts as they occurred on date the refinancing of the tax-exempt_bonds was effected by the simultaneous redemption of the tax-exempt_bonds and issuance of the tax-exempt_bonds the tax-exempt_bonds had an interest rate of percent were payable semiannually on june and december and matured on date because of the 2-percent interest rate on the tax-exempt_bonds the annual interest payment on those bonds was dollar_figure less than the annual interest payment that would have been due on the tax-exempt_bonds during each of the years and petitioner’s aggre- gate minimum annual basic rent obligation under the modified sale_and_leaseback agreements was reduced by percent of the interest savings attributable to the refinancing of the tax- exempt bonds ie by dollar_figure after and until date when the tax-exempt_bonds were to mature petitioner’s aggregate minimum annual basic rent obligation under the modified sale_and_leaseback agreements was reduced by inter alia percent of the interest savings attributable to such refinancing ie by dollar_figure we have found that petitioner paid the expenditures at issue in order to modify and enhance the sale_and_leaseback agreements so that petitioner’s aggregate minimum annual basic rent obligation under those modified agreements would be substan- 20see supra note tially less than its minimum annual basic rent obligation under the sale_and_leaseback agreements we conclude that the material facts outlined above bring the expenditures at issue within the purview of u s bancorp consol s111_tc_231 on the record before us we reject petitioner’s argument that 116_tc_211 and t j en101_tc_581 require that such expendi- tures be deducted under sec_162dollar_figure the material facts in metrocorp inc v commissioner supra and t j enters inc v commissioner supra are distinguishable from the material facts in the instant case and petitioner’s reliance on those cases is misplaceddollar_figure 21petitioner argues in the alternative that even if the expenditures at issue paid in are required to be capital- ized the expenditures at issue paid in and were not directly related to the modification of the sale_and_leaseback and should not be capitalized on the record before us we reject that argument we have found that there was an integrated_plan to modify and enhance the sale_and_leaseback agreements in order to reduce substantially petitioner’s minimum annual basic rent obligation to the owner participants peti- tioner’s obligation to pay the expenditures at issue was imposed by and had its origins in the amendments see 224_f3d_874 8th cir affg in part and revg in part 112_tc_89 petitioner undertook such an obligation in order to induce the owner participants and mercer county to agree to the integrated_plan to modify and enhance the sale_and_leaseback agreements so as to reduce substantially petitioner’s minimum annual basic rent obligation to the owner participants 22unlike respondent who argues here that petitioner paid the continued in u s bancorp consol subs v commissioner supra pincite the taxpayer had a lease for a mainframe computer and paid a fee rollover fee in order to cancel that lease and enter into a new lease for a second more powerful mainframe computer the court held that the taxpayer was required to capitalize the rollover fee id pincite in reaching that holding the court observed the cases brought to our attention occupy opposite ends of a spectrum at one end is the case where a lessee pays a lessor to terminate a lease and no subsequent lease is entered into between the par- ties in such a case the termination fee is clearly deductible in the year incurred as there is no second lease raising the possibility that the lessee will realize significant future_benefits beyond the current taxable_year as a result of the termination_payment at the opposite end is the case of a lessee that can- cels a lease and then immediately enters into another lease with the same lessor covering the same property in substance the first lease is not canceled but continues in modified form and any unrecovered cost sec_22 continued expenditures at issue in order to modify and enhance the sale_and_leaseback agreements the commissioner of internal revenue commissioner did not argue in 116_tc_211 and t j en101_tc_581 that the costs at issue there modified enhanced or created a capital_asset the commissioner argued in those two cases only that the costs at issue there created significant future_benefits for the taxpayers there involved on the record presented in metrocorp inc v commis- sioner supra pincite and t j enters inc v commissioner supra pincite the court found that there were no significant future_benefits requiring capitalization of the costs at issue in those cases in the instant case we have found that petitioner paid the expenditures at issue in order to modify and enhance the sale_and_leaseback agreements thereby necessarily providing significant future_benefits to petitioner see wells fargo co and subs v commissioner supra pincite of the first lease or costs incurred to cancel the first lease are not currently deductible but rather are costs of continuing the first lease in modified form id in u s bancorp consol subs the court analogized the cancellation of a lease and the execution of a new lease for the same property as in substance a modification of the original lease which requires that the costs incurred in order to effect such modification be capitalized under u s bancorp consol subs v commissioner supra pincite citing 9_bta_668 phil gluckstern’s inc v commissioner t c memo costs paid_or_incurred to modify a lease like the expenditures at issue here must be capitalized and may not be deducted when paid_or_incurred petitioner argues that u s bancorp consol subs is distinguishable from the instant case because in u s bancorp consol subs the new lease covered property ie a new more powerful mainframe computer different from the property that the old lease covered while in the instant case the modified sale_and_leaseback covered the same property that the sale_and_leaseback covered we reject that argument in u s bancorp consol subs the court found unpersuasive the taxpayer’s argument that it was significant that the new lease involved there covered property different from the property that the original lease covered that argument according to the court ignored the integrated nature of those two leases u s bancorp consol subs v commissioner supra pincite if the rollover fee in u s bancorp consol subs paid_or_incurred to cancel the original lease covering certain property and to enter into a new lease covering different property must be capitalized a fortiori fees or costs paid_or_incurred to modify an existing lease covering the same property like the expenditures at issue here must be capitalized see id pig whistle co v commis- sioner supra phil gluckstern’s inc v commissioner supra on the record before us we hold that petitioner must capitalize the expenditures at issuedollar_figure 23in a footnote in petitioner’s opening brief petitioner advances for the first time the following alternative argument the lessor’s expenses paid_by basin electric peti- tioner and recouped through the special_allocation of the interest savings could be viewed as a loan from basin electric to lessors and a repayment of such loans through reduced rent in and under such a characterization basin electric would be entitled to deduct the unreduced rent for and effec- tively allowing basin electric to amortize the costs over that period it is well settled that the court will not consider issues raised for the first time on brief when to do so would prevent the opposing party from presenting evidence that that party might have proffered if the issue had been timely raised 96_tc_858 affd 959_f2d_16 2d cir 71_tc_874 the determination of whether a debtor-creditor relationship exists is a highly fact-specific inquiry see eg ga -pac corp v commissioner 63_tc_790 we conclude that it would be prejudicial to respondent to con- sider petitioner's alternative argument that certain of the expenditures at issue constituted a loan from petitioner to the owner participants that is because respondent had no opportu- continued we turn now to the dispute between the parties regarding the period over which the expenditures at issue which we have held must be capitalized should be amortized and deducted peti- tioner argues that under sec_1_167_a_-3 income_tax regs it should amortize and deduct the expenditures at issue over the two-year period and in support of that argument petitioner points out that and are the years during which petitioner recouped the expenditures at issuedollar_figure respon- dent counters that petitioner should amortize and deduct the expenditures at issue over the term of the modified sale_and_leaseback beginning with taxable_year and ending with taxable_year we turn first to petitioner’s argument that the appropriate continued nity to present evidence at trial relating to whether a bona_fide debtor-creditor relationship existed consequently we shall not address petitioner’s alternative argument regarding an alleged loan from petitioner to the owner participants 24under the modified sale_and_leaseback agreements petitioner recouped through reductions in and in its minimum annual basic rent the entire amount of the expenditures at issue see supra note 25petitioner paid the expenditures at issue in and the modified sale_and_leaseback agreements became effective on date pursuant to the terms of the modified sale_and_leaseback agreements petitioner did not realize a substantial reduction in its minimum annual basic rent obligation until after the redemption of the tax-exempt_bonds and the issuance of the tax-exempt_bonds on date respon- dent does not argue that and therefore we shall not consider whether the appropriate period over which to amortize and deduct such expenditures should begin with taxable_year period over which to amortize and deduct the expenditures at issue is and sec_1_167_a_-3 income_tax regs on which petitioner relies in support of that argument states that an intangible asset may be the subject of a depreciation allow- ance if that intangible asset has an ascertainable limited useful_life petitioner has not offered any evidence establish- ing that the useful_life of the modified sale_and_leaseback is only the two-year period and that petitioner in effect recouped the expenditures at issue over and pursuant to the terms of the modified sale_and_leaseback agreements does not establish that the useful_life of each of those agreements is that two-year period on the record before us we reject petitioner’s argument that sec_1_167_a_-3 income_tax regs requires that the expenditures at issue be amortized and deducted over the two-year period and we turn now to respondent’s argument that the appropriate period over which to amortize and deduct the expenditures at issue is the term of the modified sale_and_leaseback agree- ments beginning with and ending with the supreme court of the united_states has concluded that a capital expendi- ture usually is amortized and depreciated over the life of the relevant asset indopco inc v commissioner u s pincite- petitioner cites no authority that would take the instant case outside the purview of that general ruledollar_figure moreover u s bancorp consol subs v commissioner t c pincite and pig whistle co v commissioner b t a pincite held that costs paid_or_incurred to cancel a lease and enter into a new lease must be amortized and deducted over the term of the new lease on the record before us we find that petitioner is required to amortize and deduct the expenditures at issue over the term of the modified sale_and_leaseback agreements ending with taxable_year dollar_figure based on our examination of the entire record before us we find that petitioner has failed to carry its burden of establish- ing that the court should not sustain respondent’s determinations that the expenditures at issue should be capitalized and amor- tized and deducted over the term of the modified sale_and_leaseback agreements beginning with taxable_year and ending 26in a footnote in petitioner’s opening brief petitioner advances for the first time an alternative argument that because petitioner’s minimum annual basic rent obligation was reduced only throughout each of the years during which the tax- exempt bonds were outstanding the expenditures at issue should be amortized and deducted over the term of such bonds which were to mature on date petitioner cites no authority in support of that alternative argument on the record before us we reject it 27respondent does not argue that and we have not considered whether the amortization and deduction of the expenditures at issue should begin with taxable_year see supra note with taxable_year dollar_figure we have considered all of the contentions and arguments of petitioner and respondent that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and the concessions of the parties decision will be entered under rule 28see supra note
